Title: From James Madison to James Monroe, 8 November 1820
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Novr. 8. 1820
                
                I have just recd. a letter from Chs. D. Coxe, appealing to my recollection on certain points, and requesting a line from me to yourself. To let you see what has passed, I inclose his letter to me, and a copy of my answer. The former you will be so good as to return. I presume the views of the case to be gathered from authentic sources will readily decide the question of his actual official relations. Of his personal qualities and accomplishments, my impressions are favorable: affecty. & respy. Yours
                
                    James Madison
                
            